United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 29, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-50336
                           Summary Calendar



ARNULFO CHAPA,

                                      Plaintiff-Appellant,

versus

R.P. INGRAM; BOB INGRAM REAL ESTATE INVESTMENTS; R.E. JENKINS,
JR.; ROGELIO ESTRADA; KAREN DUTY; ISABEL TREVINO; KAMAL K. PATEL;
MANUELA ESTRADA; NELDA TREVINO; THREE JOHN DOE INSURANCE
COMPANIES,

                                      Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                     USDC No. 1:03-CV-453-JN
                       --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Arnulfo Chapa seeks leave to proceed in forma pauperis

(“IFP”) in this appeal from the district court’s dismissal of his

civil suit, which invoked diversity jurisdiction and raised

claims under the Racketeer Influenced and Corrupt Organizations

Act (RICO) as well as state law.    The district court denied

Chapa’s motion for leave to proceed IFP on appeal and certified

that the appeal was not taken in good faith.    Chapa challenges

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50336
                                -2-

the district court’s certification decision pursuant to Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Chapa first argues that he should not be considered a

citizen of Texas, the state where he lived prior to his

incarceration, because he does not intend to reside there once he

has served his sentence.   Chapa’s conclusional assertions on this

issue are insufficient to rebut the presumption that he is a

citizen of Texas.   See Polakoff v. Henderson, 370 F. Supp. 690,

693 (N.D. Ga. 1973), aff’d, 488 F.2d 977 (5th Cir. 1974)

(adopting district court’s reasoning).

     Chapa’s argument that he raised a viable RICO claim is

likewise unavailing.   Chapa’s assertions are insufficient to show

a continuing enterprise, which is a necessary element of a RICO

claim.   See Montesano v. Seafirst Commercial Corp., 818 F.2d 423,

425-26 (5th Cir. 1987).

     Chapa has not shown that he will raise a nonfrivolous issue

on appeal or that the district court erred in certifying that an

appeal would not be taken in good faith.     See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).     Accordingly, Chapa’s

motion for leave to proceed IFP is DENIED and his appeal is

DISMISSED.   Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.